Case: 19-10369     Document: 00515553999         Page: 1     Date Filed: 09/04/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         September 4, 2020
                                  No. 19-10369                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Drake Jordan Finch,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-35


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Drake Jordan Finch, Texas prisoner # 01985702, appeals the district
   court’s denial of his motion for release on bond pending resolution of his 28
   U.S.C. § 2254 application. Finch argues that he has suffered a serious



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10369      Document: 00515553999           Page: 2    Date Filed: 09/04/2020




                                     No. 19-10369


   deterioration of his mental health because he is incarcerated. He also asserts
   that appellate counsel was ineffective for failing to challenge the lack of
   probable cause and the sufficiency of the evidence, that the prosecution
   altered records to show that the victim suffered from a new injury when he
   had an old injury, that the prosecution violated Texas procedural rules by
   accusing the victim of lying at trial, and that he had no blood stains on himself
   or any signs that he had used force.
          The respondent asserts that we may lack jurisdiction over this
   interlocutory appeal but acknowledges that we have exercised jurisdiction
   over appeals from the denial of motions for release on bond in habeas
   proceedings. See Calley v. Callaway, 496 F.2d at 702; see also Watson v.
   Goodwin, 709 F. App’x 311, 312 (5th Cir. 2018) (applying Calley to a § 2254
   application). Accordingly, we exercise jurisdiction over the instant appeal.
          A prisoner may establish conditions for release on bond pending
   federal habeas review if he raises “substantial constitutional claims upon
   which he has a high probability of success” and shows that “extraordinary or
   exceptional circumstances exist which make the grant of bail necessary to
   make the habeas remedy effective.” Calley, 496 F.2d at 702. Finch fails to
   make such a showing. See Calley, 496 F.2d at 702. Accordingly, the district
   court’s order is AFFIRMED.




                                          2